              Case 1:20-cv-10685-ADB Document 3 Filed 04/08/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

PEDRO WABIBI AUGUSTO, et al.,                         *
                                                      *
                  Petitioners,                        *
                                                      *
                  v.                                               Civil Action No. 20-10685-ADB
                                                      *
                                                      *
ANTONE MONIZ,                                         *
                                                      *
                  Respondent.                         *

                                          SERVICE ORDER

BURROUGHS, D.J.

         Immigration detainee Pedro Wabibi Augusto and sixty-four other immigration detainees

confined at the Plymouth County Correctional Facility (“PCCF”) have filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2241. Upon review of the petition, the Court hereby orders:

         1.      Petitioners shall, within twenty-eight (28) days, pay the $5.00 filing fee.

         2.      Antone Moniz, Superintendent of PCCF, shall be substituted as the sole respondent.

See Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004); Vasquez v. Reno, 233 F.3d 688, 696 (1st Cir.

2000).

         3.      The Clerk of this Court shall serve a copy of the petition upon Superintendent Moniz

and the United States Attorney for the District of Massachusetts.

         4.      The respondent shall, no later than Wednesday, April. 15, 2020, file a response to the

petition.

         5.      The Clerk shall send a copy of this order to Petitioner Augusto. The Clerk is not

obligated to send a copy of this order to the other Petitioners.

         IT IS SO ORDERED.

Dated: 4/8/2020

                                                                   /s/ Allison D. Burroughs
                                                                   ALLISON D. BURROUGHS
                                                                   DISTRICT JUDGE
